                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ALASKA




 KEANE-ALEXANDER RON
 CRAWFORD,                                                     No. 3:19-cv-00020-JKS
                         Petitioner,                                  ORDER
                                                            [Re: Motion at Docket No. 8]
         vs.


 BILL LAPINSKAS, Superintendent,
                         Respondent.




        On May 13, 2019, Keane-Alexander Crawford, a self-represented state prisoner, filed a
Motion for Extension of Time to File Reply to Answer to Petition and Request for Assistance of
Federal Public Defender. Docket No. 8. This Court construes Docket No. 8 as containing both a
Motion for Extension of Time and a Motion to Appoint Counsel.
        This Court GRANTS IN PART Petitioner's Motion for Extension of Time at Docket No.
8. Petitioner is granted 30 additional days to reply to Respondent's arguments, and thus must file
his Reply on or before June 17, 2019.
        As a general matter, prisoners do not have a Sixth Amendment right to counsel beyond
their trial and first appeal as of right, thus they do not have a constitutional right to counsel in
federal habeas proceedings. See McCleskey v. Zant, 499 U.S. 467, 495 (1991); Pennsylvania v.
Finley, 481 U.S. 551, 555 (1987); Duckett v. Godinez, 67 F.3d 734, 750 (9th Cir. 1995). A

                                                  -1-
district court may appoint counsel for a habeas petitioner upon a finding that “the interests of
justice so require” 18 U.S.C. § 3006A(a)(2)(B); see also Rule 8(c), Fed. R. Governing § 2254
Cases. For example, the interests of justice require that petitioners have appointed counsel to
represent them during an evidentiary hearing. See George v. Almager, 674 F. Supp. 2d 1160,
1178 (S.D. Cal. 2009), aff'd, 432 F. App'x 683 (9th Cir. 2011); Terrovona v. Kincheloe, 912 F.2d
1176, 1181 (9th Cir.1990). However, evidentiary hearings are rare because in review under
§ 2254(d)(1), the district court is bound by the “record that was before the state court that
adjudicated the claim on the merits.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011); see also
Gulbrandson v. Ryan, 738 F.3d 976, 993-94 (9th Cir. 2013).
       Petitioner declares that as a prisoner he is required to work and lacks experience with
habeas petitions, and thus “could greatly benefit from the assistance of counsel.” Docket No. 8 at
1-2. While this Court is not unmindful of the plight of unrepresented state prisoners in federal
habeas proceedings, Petitioner has not presented this Court with reasons that show Petitioner's
case is one of the rare circumstances where “the interests of justice so require” appointment of
counsel, instead he shares that he is in a similar position as the vast majority of prisoners seeking
federal habeas relief. For the foregoing reasons, this Court DENIES Petitioner's Motion to
Appoint Counsel at Docket No. 8 without prejudice.
       IT IS THEREFORE ORDERED that the Motion at Docket No. 8 is GRANTED IN
PART and DENIED IN PART.


Dated at Anchorage, Alaska this 16th day of May, 2019.
                                                       _/s/ James K. Singleton____
                                                       JAMES K. SINGLETON, JR.
                                                       Senior United States District Judge




                                                 -2-
